 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Calvin James,                                    No. CV-19-04842-PHX-SRB
10                     Petitioner,                      ORDER
11     v.
12     Bureau of Prisons, et al.,
13                     Respondents.
14
15           Petitioner Calvin James filed his Petition for Writ of Habeas Corpus pursuant to 28
16 U.S.C. § 2241 on July 26, 2019 raising one ground for relief: that the Bureau of Prisons
17 “erroneously denied him eligibility for early release, as he was ‘grandfathered in’ to the one-
18 year sentence credit under the Ninth Circuit’s decisions in Arrington and Crickon.”(Doc. 14
19 at 3.) Respondents filed their Response to Petitioner’s Petition for Writ of Habeas Corpus
20 on October 23, 2019. No reply was filed. On February 12, 2020, the Magistrate Judge issued
21 his Report and Recommendation recommending that the petition be denied and dismissed
22 with prejudice because the Court lacks subject matter jurisdiction and, alternatively, that
23 Petitioner is not entitled to the relief he seeks.
24           In his Report and Recommendation the Magistrate Judge advised the parties that
25 they had fourteen days from the date of service of a copy of the Report and Recommendation
26 within which to file specific written objections with the Court. The time to file such
27 objections has expired and no objections to the Report and Recommendation have been filed.
28           The Court finds itself in agreement with the Report and Recommendation of the
 1   Magistrate Judge.
 2          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 3   Judge as the order of this Court. (Doc. 14)
 4          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 5   dismissing it with prejudice. (Doc. 1)
 6          IT IS FURTHER ORDERED that the Court need not address whether a Certificate
 7   of Appealability should issue. See Forde v. U.S. Parole Comm’n, 114 F.3d 878, 879 (9th
 8   Cir. 1997).
 9          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
10
11                 Dated this 13th day of March, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
